NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable.
Claims 7-10 and 15-19 are rejected under 35 U.S.C. 112(b) as being unpatentable.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,496,304 and claims 1-19 of U.S. Patent No. 11,068,178. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by at least one claim set of each of the listed patents above.
	In the event that any claim is not completely anticipated by at least one claim of a patent
above, the claims would still be rejected on the grounds of obvious nonstatutory double
patenting in further view of the prior art below that teaches or makes obvious that missing part,
and one of ordinary skill in the art could have incorporated such teachings prior to the effective
filings date of the claimed invention.
Please note that MPEP § 804 states:
“A complete response to a nonstatutory double patenting (NSDP) rejection is
either a reply by applicant showing that the claims subject to the rejection are patentably
distinct from the reference claims or the filing of a terminal disclaimer in accordance with
37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP §
1490 for a discussion of terminal disclaimers). Such a response is required even when
the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer,
or filing a showing that the claims subject to the rejection are patentably distinct from the
reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements 
as to form not necessary for further consideration of the claims may be held in abeyance
until allowable subject matter is indicated. Replies with an omission should be treated as
provided in MPEP § 714.03.”
In accordance with MPEP § 804 and §714.03 the examiner will hold any
response/amendments to this office action as NON-COMPLIANT without any additional
extensions of time that do not contain:	
a. an approved terminal disclaimer, or
b. a complete and concise explanation of how the inventions are patentably distinct from one another.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 15 recites the limitation “determine a respective duplication factor for each data structure by optimizing a function of the respective duplication factors.” It is not clear what values of “respective duplication factors” are used to determine “a respective duplication factor for each data structure.” Based on the wording of the limitation, “a respective duplication factor” is unknown until it is determined, but known “respective duplication factors” are used to determine each duplication factor. For examination, the claim will be interpreted as determining a respective duplication factor for each data structure. Dependent claims 7-10 and 16-19 are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vengerov et al. (US 2011/0161294) and Dudas et al. (US 2018/0074750).
Regarding claim 1, Vengerov et al. disclose: 
A system for allocating data structures ([0024] The data structures; FIG. 3 data segments) to a plurality of processing nodes (FIG. 1 Compute Nodes 108), each processing node having a respective local memory (FIG. 5 Memory 504; [0080] FIG. 5 illustrates a computing device 500 that includes a processor 502 and memory 504. Computing device 500 operates as a node in a cluster of computing devices that collectively stores a collection of data segments), the system comprising: 
a first processor (FIG. 5 Processor 502); and 
a first memory in electrical communication with the first processor, the first memory comprising instructions which, when executed by a processing unit comprising at least one of the first processor and a second processor, and in electronic communication with a memory module comprising at least one of the first memory and a second memory ([0024] The data structures and code described in this detailed description are typically stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system; [0026] a dedicated or shared processor that executes a particular software module or a piece of code at a particular time, and/or other programmable-logic devices now known or later developed. When the hardware modules or apparatus are activated, they perform the methods and processes included within them), program the processing unit to: 
(a1) select as a first data structure (FIG. 3 step 300 Identify a data segment that is predicted to be frequently accessed by future tasks executing in a computing cluster; [0053] a data block that is indicated to be highly in-demand by block popularity information 206; [0069] identifies the data segments that are expected to be in the greatest demand in the cluster)...
(b1) compute a first duplication factor for the first data structure (FIG. 3 step 330 Predicted slowdown less than predicted future benefit?); and 
(c1) generate a first statement allocating the first data structure duplicated by the first duplication factor, across the plurality of processing nodes (FIG. 3 step 340 Replicate data segment to the compute node; [0033] the client may send the blocks to a first compute node in the group along with instructions to forward the data blocks to the other compute nodes in the group. Hence, each of the K compute nodes may be configured to recursively pipeline the data blocks to another compute node in the group until all group members have received and stored the specified data).
Vengerov et al. does not appear to explicitly disclose “a data structure having a read-write ratio greater than a read-write threshold.” However, Dudas et al. disclose:
a data structure having a read-write ratio greater than a read-write threshold (FIG. 2 step 214 For the given extent, is the ratio of read-to-write access greater than predefined threshold? Yes)
Vengerov et al. and Dudas et al. are analogous art because Vengerov et al. teach dynamic replication of data in a cluster of computing devices and Dudas et al. teach determining data placement based on access frequency.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Vengerov et al. and Dudas et al. before him/her, to modify the Vengerov et al. teachings of replicating data segments across cluster compute nodes with the Dudas et al. teachings because using the read/write ratio when considering data replication would increase performance of the cluster of computing nodes. Vengerov et al. considers frequency of data use (Vengerov et al. [0038], [0053]), expected demand future demand of the data (Vengerov et al. [0039]), and block popularity (Vengerov et al. [0051], [0053]) when determining whether to replicate data structures. Vengerov et al. also teach that theses “factors are merely representative, and that a wide range of factors and observable information about the state of one or more compute nodes, tasks in the cluster (or an individual node), and network characteristics may be tracked and considered when determining an expected slowdown and a potential future benefit associated with a replication decision. Basing such decisions on relevant metrics that are closely correlated with recent task-execution times facilitates making replication choices that will improve the overall performance of the cluster” (Vengerov et al. [0052]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Dudas et al. read/write ratio as another factor because replicating data with a high read/write ratio would prevent node bottlenecks (Vengerov et al. [0005]).
Regarding claim 2, Vengerov et al. further disclose: 
The system of claim 1, wherein the processing unit is programmed to compute the first duplication factor based on, at least in part, at least one of: 
(i) a number of the plurality of processing nodes (FIG. 3 step 310 the compute node)...(iii) a first value of total available memory size of the plurality of processing nodes ([0039] A replication policy for a computer cluster needs to consider a range of factors, including: ...current storage usage (e.g., to ensure that compute nodes do not to run out of storage space)), and (iv) a size of the first data structure ([0046] a compute node may consider one or more of the following factors when calculating potential future benefits or slowdowns associated with a potential replication operation:...[0052] the size of the data block(s) being considered for replication).
Vengerov et al. do not appear to explicitly teach “(ii) the read-write ratio of the first data structure.” However, Dudas et al. further disclose:
(ii) the read-write ratio of the first data structure ([0026] read/write ratio)
Regarding 3, Vengerov et al. further disclose: 
The system of claim 2, wherein the processing unit is further programmed to compute the first value of the total available memory size using a sum of memory capacity of each processing node in the plurality of processing nodes ([0039] A replication policy for a computer cluster needs to consider a range of factors, including: ...current storage usage (e.g., to ensure that compute nodes do not to run out of storage space); One of ordinary skill in the art before the effective filing date of the claimed invention would know to sum the total size of all the storage devices to obtain the total available memory size).
Regarding 4, Vengerov et al. further disclose: 
The system of claim 3, wherein the processing unit is further programmed to compute another value of the total available memory size ([0039] A replication policy for a computer cluster needs to consider a range of factors, including: ...current storage usage (e.g., to ensure that compute nodes do not to run out of storage space); The current storage usage changes each time a data segment is replicated at FIG. 3 step 340) based on, at least in part, the first value ([0039] A replication policy for a computer cluster needs to consider a range of factors, including: ...current storage usage (e.g., to ensure that compute nodes do not to run out of storage space); In the next iteration in which the “another value of the total available memory size” is computed, the first value is the previous current storage use), the first duplication factor (FIG. 3 step 330 Yes; When the decision is “Yes,” the data segment is replicated), and the size of the first data structure ([0046] a compute node may consider one or more of the following factors when calculating potential future benefits or slowdowns associated with a potential replication operation:...[0052] the size of the data block(s) being considered for replication).
Regarding claim 5, Vengerov et al. further disclose: 
The system of claim 1, wherein the processing unit is further programmed to: 
(a2) select as a second data structure, another data structure having a read-write ratio greater than the read-write threshold ([0069] The described system continually identifies the data segments that are expected to be in the greatest demand in the cluster; FIG. 3 step 300 Identify a data segment that is predicted to be frequently accessed by future tasks executing in a computing cluster; [0053] a data block that is indicated to be highly in-demand by block popularity information 206); 
(b2) compute a second duplication factor for the second data structure (FIG. 3 step 330 Predicted slowdown less than predicted future benefit?), the second duplication factor being based on, at least in part, at least one of: 
(i) the number of the plurality of processing nodes (FIG. 3 step 310 the compute node),...(iii) a second value of total available memory size of the plurality of processing nodes ([0039] A replication policy for a computer cluster needs to consider a range of factors, including: ...current storage usage (e.g., to ensure that compute nodes do not to run out of storage space)), and (iv) a size of the second data structure ([0046] a compute node may consider one or more of the following factors when calculating potential future benefits or slowdowns associated with a potential replication operation:...[0052] the size of the data block(s) being considered for replication); and 
(c2) generate a second statement allocating the second data structure duplicated by the second duplication factor, across the plurality of processing nodes (FIG. 3 step 340 Replicate data segment to the compute node; [0033] the client may send the blocks to a first compute node in the group along with instructions to forward the data blocks to the other compute nodes in the group. Hence, each of the K compute nodes may be configured to recursively pipeline the data blocks to another compute node in the group until all group members have received and stored the specified data).
Vengerov et al. do not appear to explicitly teach “(ii) the read-write ratio of the second data structure.” However, Dudas et al. further disclose:
(ii) the read-write ratio of the second data structure ([0026] read/write ratio)
Regarding claim 6, Vengerov et al. further disclose: 
The system of claim 5, wherein the processing unit is further programmed to: 
 ...compute the second value of the total available memory size ([0039] A replication policy for a computer cluster needs to consider a range of factors, including: ...current storage usage (e.g., to ensure that compute nodes do not to run out of storage space); The current storage usage changes each time a data segment is replicated at FIG. 3 step 340) based on, at least in part, both the first duplication factor (FIG. 3 step 330 Yes; When the decision is “Yes,” the data segment is replicated) and the size of the first data structure ([0046] a compute node may consider one or more of the following factors when calculating potential future benefits or slowdowns associated with a potential replication operation:...[0052] the size of the data block(s) being considered for replication); and... 
Vengerov et al. does not appear to explicitly teach “prior to performing operations (b1) and (b2), compare the read-write ratio of the first data structure with the read-write ratio of the second data structure; if the read-write ratio of the first data structure is greater than the read-write ratio of the second data structure: perform the operation (b1) before the operation (b2); and... otherwise:  perform the operation (b2) before the operation (b1).” However, Dudas et al. further disclose:
...compare the read-write ratio of the first data structure with the read-write ratio of the second data structure ([0026] The ratio listing is then ordered based on the read/write ratio in descending order (step 218). In other words, those of the ratio listed extents having the highest read/write ratio are prioritized at the top of the ratio list); 
if the read-write ratio of the first data structure is greater than the read-write ratio of the second data structure ([0026] the highest read/write ratio are prioritized at the top of the ratio list):... 
Vengerov et al. and Dudas et al. do not appear to explicitly teach “prior to performing operations (b1) and (b2)...perform the operation (b1) before the operation (b2); and...otherwise:  perform the operation (b2) before the operation (b1).” Vengerov et al. disclose at paragraph [0069] that system continually identifies the data structures that are expected to be in the greatest demand in the cluster. Dudas et al. disclose creating an ordered list of data structures to prioritize the structures based on read/write ratios. Therefore, it would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the Vengerov et al. teachings with the Dudas et al. teachings to order the data structures based on read/write ratio prior to computing the duplication factor (i.e. performing (b1) and (b2)) because doing so would prioritize the most in demand data structures. Basing the computing of the duplication factor on the most prioritized data structure would prevent node bottlenecks (Vengerov et al. [0005]).
Regarding claim 11, Vengerov et al. disclose: 
A system for allocating data structures ([0024] The data structures; FIG. 3 data segments) to a plurality of processing nodes (FIG. 1 Compute Nodes 108), each processing node having a respective local memory (FIG. 5 Memory 504; [0080] FIG. 5 illustrates a computing device 500 that includes a processor 502 and memory 504. Computing device 500 operates as a node in a cluster of computing devices that collectively stores a collection of data segments), the system comprising: 
a first processor (FIG. 5 Processor 502); and 
a first memory in electrical communication with the first processor, the first memory comprising instructions which, when executed by a processing unit comprising at least one of the first processor and a second processor, and in electronic communication with a memory module comprising at least one of the first memory and a second memory ([0024] The data structures and code described in this detailed description are typically stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system; [0026] a dedicated or shared processor that executes a particular software module or a piece of code at a particular time, and/or other programmable-logic devices now known or later developed. When the hardware modules or apparatus are activated, they perform the methods and processes included within them), program the processing unit to: 
(a) select a set of data structures (FIG. 3 step 300 Identify a data segment that is predicted to be frequently accessed by future tasks executing in a computing cluster; [0053] a data block that is indicated to be highly in-demand by block popularity information 206; [0069] identifies the data segments that are expected to be in the greatest demand in the cluster)...
...wherein in each iteration ([0069] The described system continually identifies the data segments that are expected to be in the greatest demand in the cluster) the processing unit is programmed to: 
compute for a data structure corresponding to the iteration a duplication factor (FIG. 3 step 330 Predicted slowdown less than predicted future benefit?); and 
generate a statement allocating the data structure duplicated by the duplication factor, across the plurality of processing nodes (FIG. 3 step 340 Replicate data segment to the compute node; [0033] the client may send the blocks to a first compute node in the group along with instructions to forward the data blocks to the other compute nodes in the group. Hence, each of the K compute nodes may be configured to recursively pipeline the data blocks to another compute node in the group until all group members have received and stored the specified data).
Vengerov et al. do not appear to explicitly teach “each data structure having a read-write ratio greater than a read-write threshold; (b) designate a rank to each data structure according the read-write ratio thereof, and ordering the set of data structures according to the ranks; and (c) iterate in the order of the ordered set,” However, Dudas et al. disclose:
each data structure having a read-write ratio greater than a read-write threshold (FIG. 2 step 214 For the given extent, is the ratio of read-to-write access greater than predefined threshold? Yes); 
(b) designate a rank to each data structure according the read-write ratio thereof, and ordering the set of data structures according to the ranks ([0026] The ratio listing is then ordered based on the read/write ratio in descending order (step 218). In other words, those of the ratio listed extents having the highest read/write ratio are prioritized at the top of the ratio list); and 
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
	Vengerov et al. and Dudas et al. do not appear to explicitly teach “(c) iterate in the order of the ordered set.” However, Vengerov et al. disclose system continually identifies the data segments that are expected to be in the greatest demand in the cluster ([0069]) and Dudas et al. disclose that the ratio list ranks the ratios from highest read/write ratio to lowest read/write ratio ([0026]). It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the Vengerov et al. teachings of continually identifying data segments that are expected to be in the greatest demand in the cluster with the Dudas et al. teachings of ranking read/write ratios in order to continually identify the data segment with the highest read/write ratio by iterating in the prioritized order of the ration list. Therefore, the combination of Vengerov et al. and Dudas et al. disclose “(c) iterate in the order of the ordered set.”
Regarding claim 12, Vengerov et al. further disclose: 
The system of claim 11, wherein the processing unit is further programmed to: 
compute the duplication factor based on, at least in part, a value of total available memory size of the plurality of processing nodes ([0039] A replication policy for a computer cluster needs to consider a range of factors, including: ...current storage usage (e.g., to ensure that compute nodes do not to run out of storage space)); and 
during a current iteration of the operation (c) and prior to a next iteration, update the value of the total available memory size based on ([0039] The current storage usage changes each time a data segment is replicated at FIG. 3 step 340. In each iteration in which the “another value of the total available memory size” is computed, the first value is the previous current storage use), at least in part, the size of the data structure corresponding to the current iteration ([0046] a compute node may consider one or more of the following factors when calculating potential future benefits or slowdowns associated with a potential replication operation:...[0052] the size of the data block(s) being considered for replication) and the duplication factor associated with the data structure (FIG. 3 step 330 Yes; When the decision is “Yes,” the data segment is replicated).
Regarding 13, Vengerov et al. further disclose: 
The system of claim 12, wherein the processing unit is further programmed to compute, during a first iteration of the operation (c), the value of the total available memory size using a sum of memory capacity of each processing node in the plurality of processing nodes ([0039] A replication policy for a computer cluster needs to consider a range of factors, including: ...current storage usage (e.g., to ensure that compute nodes do not to run out of storage space); One of ordinary skill in the art before the effective filing date of the claimed invention would know to sum the total size of all the storage devices to obtain the total available memory size).
Regarding claim 14, Vengerov et al. further disclose: 
The system of claim 11, wherein: 
in each iteration of the operation (c), the processing unit is programmed to compute the duplication factor based on, at least in part, at least one of: 
(i) a number of the plurality of processing nodes (FIG. 3 step 310 the compute node)...(iii) a size of the data structure ([0046] a compute node may consider one or more of the following factors when calculating potential future benefits or slowdowns associated with a potential replication operation:...[0052] the size of the data block(s) being considered for replication), and (iv) a value of total available memory size of the plurality of processing nodes ([0039] A replication policy for a computer cluster needs to consider a range of factors, including: ...current storage usage (e.g., to ensure that compute nodes do not to run out of storage space)).
Vengerov et al. do not appear to explicitly teach (ii) the read-write ratio of the data structure corresponding to the iteration.” However, Dudas et al. further disclose:
(ii) the read-write ratio of the data structure corresponding to the iteration ([0026] read/write ratio)
Regarding claim 15, Vengerov et al. disclose: 
A system for allocating data structures ([0024] The data structures; FIG. 3 data segments) to a plurality of processing nodes (FIG. 1 Compute Nodes 108), each processing node having a respective local memory (FIG. 5 Memory 504; [0080] FIG. 5 illustrates a computing device 500 that includes a processor 502 and memory 504. Computing device 500 operates as a node in a cluster of computing devices that collectively stores a collection of data segments), the system comprising: 
a first processor (FIG. 5 Processor 502); and 
a first memory in electrical communication with the first processor, the first memory comprising instructions which, when executed by a processing unit comprising at least one of the first processor and a second processor, and in electronic communication with a memory module comprising at least one of the first memory and a second memory ([0024] The data structures and code described in this detailed description are typically stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system; [0026] a dedicated or shared processor that executes a particular software module or a piece of code at a particular time, and/or other programmable-logic devices now known or later developed. When the hardware modules or apparatus are activated, they perform the methods and processes included within them), program the processing unit to: 
(a) select a set of data structures (FIG. 3 step 300 Identify a data segment that is predicted to be frequently accessed by future tasks executing in a computing cluster; [0053] a data block that is indicated to be highly in-demand by block popularity information 206; [0069] The described system continually identifies the data segments that are expected to be in the greatest demand in the cluster)...
(b) compute a respective value of a memory access parameter for each data structure (FIG. 3 step 310 Determine a slowdown for the current workload of a compute node that would result if the data segment were to be replicated to the compute node); and 
(c) determine a respective duplication factor for each data structure by optimizing a function of the respective duplication factors and the respective values of the memory access parameter (FIG. 3 step 330 Predicted slowdown less than predicted future benefit?), subject to a memory capacity constraint ([0039] A replication policy for a computer cluster needs to consider a range of factors, including: ...current storage usage (e.g., to ensure that compute nodes do not to run out of storage space)) based on a number N of processing nodes, N being greater than one (FIG. 3 Compute Nodes 200, 202).
Vengerov et al. does not appear to explicitly disclose “each data structure having a read-write ratio greater than a read-write threshold.” However, Dudas et al. disclose:
each data structure having a read-write ratio greater than a read-write threshold (FIG. 2 step 214 For the given extent, is the ratio of read-to-write access greater than predefined threshold? Yes); 
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Castillo et al. (US 2012/0278578) and Xu et al. (US 2015/0088827) because they teach replication of data structures across nodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137